Christie v Scheiner (2015 NY Slip Op 01187)





Christie v Scheiner


2015 NY Slip Op 01187


Decided on February 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2015

Sweeny, J.P., Renwick, Moskowitz, Feinman, Kapnick, JJ.


14205

[*1] Noel Christie,	20071/13E Plaintiff-Respondent,
vMark Scheiner, et al., Defendants-Appellants.


Law Offices of Jay S. Markowitz, P.C., Fresh Meadows (Jay S. Markowitz of counsel), for appellants.
Winograd & Winograd, P.C., New York (Igor Kotlyar of counsel), for respondent.

Order, Supreme Court, Bronx County (Lizbeth Gonzalez, J.), entered May 31, 2013, which, to the extent appealed from, denied the part of defendants' motion to dismiss that sought dismissal of the complaint as against defendant Mark Scheiner, unanimously affirmed, with costs.
In this action, plaintiff alleges, among other things, that defendant Scheiner acted both individually and on behalf of defendant estate to harass plaintiff in order to force him to move from the building owned by the estate. In a prior action between plaintiff and subsequent owners of the building, plaintiff signed an affidavit stating that he had never been harassed by any owner of the building. Scheiner contends that this affidavit bars plaintiff's current claims against him because he acted as the estate's agent. The court correctly rejected Scheiner's contention, since the affidavit bars harassment claims against owners only, not agents. Moreover, even if Scheiner was acting as the estate's agent, he may still be liable for affirmative wrongful acts (see Pelton v 77 Park Ave. Condominium, 38 AD3d 1, 11 [1st Dept 2006], overruled on other grounds by Fletcher v Dakota, Inc., 99 AD3d 43, 49-50 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2015
CLERK